DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 7/17/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4-6, 8-11, 13, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer et al. (US 2015/0075500).

As to claim 1 Moyer discloses an air intake system (figure 1) for a combustion engine comprising:
an air intake duct in fluid communication with an engine intake manifold (paragraph 0001);
a conduit component (12) inserted into the air intake duct (14) along a first assembly direction; and
a hydrocarbon (HC) trap (22) secured to the conduit component (12) within the air intake duct (14), wherein the conduit component defines at least one retention feature to maintain a position of the HC trap such that removal of the HC trap from the air intake duct results in structural compromise of the at least one retention feature and wherein the air intake duct is configured to shield the at least one retention feature from user access to inhibit user removal of the HC trap. (paragraph 0040)

As to claim 4 Moyer discloses the air intake system of claim 1, wherein the HC trap is preassembled to the conduit component as part of a subassembly (figure 6) prior to the conduit component being assembled to the air intake duct (figure 5).

As to claim 5 Moyer discloses the air intake system of claim 1 wherein the at least one retention (Figure 5 #222c)) feature abuts an outer wall of the HC trap (222) once installed to prevent release of the at least one retention feature.

As to claim 6 Moyer discloses the air intake system of claim 1, wherein the HC trap (figure 5) is inserted into the conduit component (12) along a second assembly direction substantially opposite the first assembly direction. 
If the trap (222) is inserted in the intake (214) with a push to the right being the first direction then the trap (within the intake (214) is inserted to the left to be connected to the conduit (12).

As to claim 8 Moyer discloses an air intake system for a combustion engine (abstract) comprising:
an air intake duct (figure 5 # 214) in fluid communication with an engine intake manifold;
a conduit component (212) defining a first set of outward retention features to engage an inner wall of the air intake duct (see attached modified drawing below); and
a hydrocarbon (HC) trap disposed within the conduit component, wherein the conduit component defines a second set of inward retention features (figure 7) to engage an end of the HC trap (222) to maintain a position of the HC trap, and the first set and the second set retaining features are shielded from access to inhibit user removal of the HC trap. (Shielded by the outer wall of the intake (214).

    PNG
    media_image1.png
    273
    534
    media_image1.png
    Greyscale


As to claim 9 Moyer discloses the air intake system of claim 8, wherein at least one of the first set of outward retention feature comprises a deformable tab that engages an inner wall of the air intake duct during an axial insertion of the conduit component (212) into the air intake duct (214).
As shown in the attached modified drawing above the outward feature has to deform as it is slid in to the intake (214) as the intake is smaller until the tab reaches the indentation in the inner wall of the air intake duct.

As to claim 10 Morey discloses the air intake system of claim 8, wherein at least one of the second set of inward retention feature (122c) comprises a deformable tab that engages an end wall (130) of the HC duct (122) during an axial insertion of the HC trap into the air intake duct.

As to claim 11 Morey discloses the air intake system of claim 8, wherein the HC trap (figure 8) is preassembled to the conduit component as part of a subassembly prior to the conduit component being assembled to the air intake duct.
It would be easy to assemble the HC duct into the conduit first then into the intake or vice versa. The order of operation of assembly is not predictable or novel.  Only the fact that the structure is capable of being assembled as described in the claim limitation which it is. 

As to claim 13 Morey discloses the air intake system of claim 8, wherein the conduit component is inserted into the air intake duct axially along a first assembly direction and HC trap is inserted into the conduit component along a second assembly direction substantially opposite the first assembly direction.
If the trap (222) is inserted in the intake (214) with a push to the right being the first direction then the trap (within the intake (214) is inserted to the left to be connected to the conduit (12).

As to claim 15 Moyer discloses an air intake system for a combustion engine comprising (see  figures):
an air intake duct (214) in fluid communication with an engine intake manifold;
a conduit component (212) inserted into the air intake duct along a first assembly direction; and a hydrocarbon (HC) trap (222) inserted into to the 
wherein the conduit component defines a first retention feature (222c) to lockingly engage the air intake duct (214) during insertion and a second retention feature (figure 7) to maintain a position of the HC trap, and wherein the first and second retention features are shielded from access once assembled to inhibit user removal of the HC trap and wherein removal of the HC trap from the air intake duct results in structural compromise of the at least one retention feature.

As to claim 16 Moyer discloses the air intake system of claim 15, wherein the HC trap is inserted into the conduit component (212) as a conduit subassembly (222) prior to the conduit component being inserted into the air intake duct (214).


As to claim 19 Moyer discloses the air intake system of claim 15, wherein the first retention feature (222c) abuts an outer wall (at the label 222c in figure 5) of the HC trap (222) once installed to prevent release of the first retention feature.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2015/0075500) in further view of Sparks et al (US 2008/0093846).

As to claims 2, 3, 7, 14, 17, 18 and 20 Moyer discloses the features of claim 1 including the locking together of two tubes with a retention feature.  However Moyer is silent to all the variable known in the art retention features.  Sparks discloses the clamping together of two tubes with various different designed retention features.  
MPEP 2144.06 discloses
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." 
Therefore it is known in the art to use the different methods of connection of tubes as disclosed by Sparks.  It would have been obvious to one or ordinary skill in the art at the time of filing to combine the connection features of Sparks with the tubes of Moyers.  Therefore in the below claims the connection limitations are attributed to that of Sparks as that art discloses the features in use with a tube.

As to claims 2 and 17 Sparks discloses the air intake system of claim 1,  wherein the at least one retention feature comprises a set of deformable tabs (figure9 #560) that engage corresponding features of the air intake duct via an axial insertion of the conduit component into the air intake duct. (Claim 1).

As to claims 3 and 18 Sparks discloses the air intake system of claim 1, wherein the at least one retention feature engages corresponding features of the air intake duct via rotation of the conduit component within the air intake duct. (Figure 3).

As to claims 7, 14 and 20 Sparks discloses the air intake system of claim 1, wherein the conduit component defines alignment features (figure 9 #560) to engage corresponding receiving features (figure 9 # 580) of the air intake duct to set an angular position of the conduit component relative to the air intake duct.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the structure of the 3 elements in connection along with a bell mouth end cap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Hydrocarbon traps in relation to engine intake systems is included in the attached 892.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747